Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4-8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Constantino et al. 10195583.
Constantino teaches, especially in the figures and columns 22-24, 29, 35 and 44, making porous spherical carbon and activating in CO2. The claimed heating regimens are not taught, however col. 35 renders them obvious to control the process to make the desired product efficiently. Column 36 teaches the activation temperature profile options. The amounts of the reagents are not taught, but the general ratio is taught and is thus obvious, noting the batch size desired. A sphere is taught, and is expected to occur based upon the fact that the same materials are reacted under essentially the same conditions. For claim 8, ethanol can be added. As to the area, high area is taught. The size of claim 11 is obvious from the overlapping range depicted and discussed.

Claims 4-8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Constantino taken with Harada 8226851.
Constantino teaches only a general ratio of the ingredients, however Harada teaches a specific mix close to the ratio used in the claims.
Harada teaches, especially in col. 3, 7 and 18, making spherical carbon from resorcinol, formaldehyde and ammonia solution using the ratio of R to F of 0.678.
Using the recipe of Harada in the process of Constantino is obvious to create the desired carbon material.



Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive.
As pointed out in the rejection, Constantino col. 36 gives details of the activation step. Harada was not the primary reference to reject claim 4.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736